Citation Nr: 1039235	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  97-18 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for postoperative 
residuals of the right knee with degenerative joint disease, 
prior to January 6, 1999, and, from April 7, 1999.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to October 
1992.  

This case came before the Board of Veterans' Appeals (Board) 
initially on appeal from a June 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted an increased rating of 20 
percent for post operative status, right knee, effective February 
26, 1996.

The Veteran filed a timely notice of disagreement in November 
1996 and a substantive appeal in May 1997.  He provided testimony 
at a July 1997 hearing at the RO and before the undersigned 
Acting Veterans Law Judge during a videoconference hearing in 
November 2007.  Transcripts of both hearings are of record.  

In March 2004 and February 2008, the Board remanded the Veteran's 
claim for additional development.  The case has been returned for 
further appellate action.  

As the Board noted in the February 2008 remand, during the 
November 2007 videoconference hearing, the Veteran raised 
a claim for a total rating due to individual 
unemployability (TDIU).  Since that hearing, the United 
States Court of Appeals for Veterans Claims (Court) has 
held that a TDIU is an element of all appeals of an 
initial or increased rating.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  Therefore, the issue of TDIU will again 
be referred to the RO for adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action, on his part, is required.




REMAND

In a February 2006 letter, the Veteran's private treating 
orthopedic surgeon stated that the Veteran was now on permanent 
disability because of his arthritic knee problems.  
[Parenthetically, the Board notes that, in a February 2007 rating 
decision, the RO granted service connection for an ACL injury of 
the left knee and assigned an initial 10 percent rating, 
effective December 22, 2004.]  A March 2007 letter reflected that 
the Veteran was about to be placed on long-term disability 
because of his knee problems.  Records pertaining to either 
permanent disability or long-term disability due to the Veteran's 
knee problems are not of record.  Moreover, the Board notes that 
the March 2007 letter was sent to the Office of Workman's 
Compensation Programs in Kentucky.  

The record does not include a permanent disability or long-term 
disability benefits determination or any records from Office of 
Workman's Compensation Programs in Kentucky or any other agency.  
Hence, on remand, the RO should undertake appropriate action to 
obtain copies of the determinations associated with the Veteran's 
award of workman's compensation, as well as copies of all medical 
records underlying those determinations.  See 38 C.F.R. § 
3.159(c)(1) (2009).

Moreover, the record includes a copy of a February 2006 letter 
sent to the Office of Personnel Management, Retirement Operations 
Center, requesting all medical records used by the Federal Bureau 
of Prisons to award disability retirement benefits.  This was the 
third request for such records and no response has yet been 
received and associated with the claims file.  

Under 38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain them 
would be futile.  See 38 C.F.R. § 3.159(c)(1).  Therefore, all 
records pertaining to any disability benefits the Veteran is or 
has received due to or related to his right knee must be obtained 
in accordance with 38 C.F.R. § 3.159 (c)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to obtain 
all medical records used by the Federal 
Bureau of Prisons to award disability 
retirement benefits, including any records 
located at the Office of Personnel 
Management, Retirement Operations Center.  In 
requesting these records, the RO should 
follow the current procedures of 38 C.F.R. § 
3.159(c) with respect to requesting records 
from Federal facilities.  All efforts to 
obtain these records, and the responses 
received, must be documented in the claims 
file, and VA must continue such efforts until 
it is reasonably certain that the records do 
not exist or that further efforts to obtain 
the records would be futile. 

2.  Undertake appropriate action to obtain a 
copy of any determination(s) associated with 
the Veteran's claim for workman's 
compensation benefits, as well as copies of 
all medical records underlying such 
determinations, from the State of Kentucky.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the Veteran 
and his representative of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.

3.  After completion of 1 and 2 above, and 
any additional notification and/or 
development deemed warranted, readjudicate 
the increased rating claim remaining on 
appeal.  VA should document its consideration 
of whether referral for an extraschedular 
rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2009) and whether "staged 
rating," pursuant to Hart v. Mansfield, 21 
Vet. App.  505 (2007), are warranted.  If any 
benefit sought on appeal remains denied, 
furnish the Veteran and his representative a 
supplemental statement of the case, and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


